This case was tried, and judgment of conviction entered on April 3, 1940. The bill of exceptions was not presented before and until August 15, 1940, nothing intervening which had the effect of lengthening the time within which it might be presented.
This was not in accord with Code 1928, § 6433, and the Attorney General's motion to strike the bill of exceptions from the record may be, and is, hereby, granted.
Appellant was regularly indicted, tried, and convicted for and of the offense denounced by Code 1928, § 4121, forgery in the second degree. The punishment is prescribed by Code 1928, § 4129.
We find nothing wrong with the conviction of appellant; but the punishment imposed is not in accordance with the law.
The judgment of conviction is affirmed. But the cause is remanded to the court below for proper sentence. McGee v. State, 20 Ala. App. 221, 101 So. 321; McIntosh v. State,234 Ala. 16, 173 So. 619.
Affirmed. Remanded for proper sentence.